UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7435


JOSEPH MILLER,

                    Plaintiff - Appellant,

             v.

LT. MICHAEL TATE,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:19-cv-02531-ELH)


Submitted: December 17, 2019                                Decided: December 20, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Dismissed and remanded with instructions by unpublished per curiam opinion.


Joseph Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph Miller seeks to appeal the district court’s order dismissing without prejudice

Miller’s 42 U.S.C. § 1983 (2012) complaint and the district court’s order denying Miller’s

motion for reconsideration. This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949). The order Miller seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d
619, 623-25 (4th Cir. 2015). Accordingly, we dismiss the appeal for lack of jurisdiction

and remand the case to the district court with instructions to allow Miller to amend his

complaint. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                          DISMISSED AND REMANDED
                                                                WITH INSTRUCTIONS




                                             2